Winslow, J.
We have examined the record and find sufficient evidence contained therein to support the findings of the referee; at least it cannot be said that the clear preponderance of the evidence is against such findings. It would not be useful to review it, hence we simply state our conclusions. It is not necessary to cite authorities to show that m such case the findings of the referee should have been affirmed by the circuit court. It is somewhat difficult to see how, upon the findings of the court éven, the judgment can be justified, inasmuch as it is found that the new contract was not made until after June 20, 1894. But it is unnecessary to pursue the inquiry.
By the Goivrt.— Judgment reversed, and action remanded with directions to enter judgment for the plaintiff in accordance with the findings of the referee.